Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claims 11-15, 20-23, and 27-29.

Reasons for Allowance
2.	Claims 1-3, 5-10, 16, 18-19, and 24-26 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including a driving controller configured to determine whether an image signal is a still image and to determine a driving frequency when the image signal is the still image. The closet prior arts, Lee (US 20170132964 A1) and Watanabe (US 20160078798 A1), individually or in combination, discloses a display device including a driving controller, comprising: a still image determination circuit configured to determine whether an image signal is a still image; and a driving frequency determination circuit configured to determine a driving frequency when the image signal is the still image, wherein: the driving frequency determination circuit comprises: a segment divider configured to divide the image signal into a plurality of segments and define a predetermined number of adjacent segments among the plurality of segments as a segment block; an image signal adder configured to add up a gray scale value of the image signal of each of the predetermined number of adjacent segments and output added-up gray scale values; an 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691